                            ,1 7+( 81,7(' 67$(6 %$1.5837&< &2857
                           )25 7+( 0,''/( ',675,&7 2) 3(116</9$1,$

,1 5(                                                                     &$6( 12 EN--7
.(9,1 ' 60,7+                                                  
                                                                 
                                                                 
                      '(%7256                                            &+$37(5 


                ORDER GRANTING CHAPTER 7 TRUSTEE’S APPLICATION TO
                      (03/2< $77251(< $6 *(1(5$/ &2816(/

          8SRQ FRQVLGHUDWLRQ RI WKH DSSOLFDWLRQ RI -RKQ - 0DUWLQ 7UXVWHH LQ WKH DERYH

PDWWHU UHTXHVWLQJ DXWKRULW\ WR HPSOR\ WKH /DZ 2IILFHV RI -RKQ - 0DUWLQ DV JHQHUDO

FRXQVHO WR 7UXVWHH DQG LW DSSHDULQJ WKDW WKH 8QLWHG 6WDWHV 7UXVWHH KDV QR REMHFWLRQ WR WKH

DSSRLQWPHQW DQG WKH UHSUHVHQWDWLRQ DSSHDUV WR EH LQ WKH EHVW LQWHUHVW RI WKH HVWDWH LW LV

          25'(5(' WKDW -RKQ - 0DUWLQ 7UXVWHH LQ WKH DERYH PDWWHU E\ DQG KHUHE\ LV DXWKRUL]HG

WR HPSOR\ WKH /DZ 2IILFHV RI -RKQ - 0DUWLQ DV JHQHUDO FRXQVHO XSRQ WKH WHUPV DQG FRQGLWLRQV DV

VHW IRUWK LQ WKH $SSOLFDWLRQ.




Dated: November 28, 2018                                       By the Court,



                                                               John J. Thomas, Bankruptcy Judge                   (RPR)




Case 5:18-bk-03767-JJT                     Doc 22 Filed 11/28/18 Entered 11/28/18 11:15:33                                          Desc
                                            Main Document    Page 1 of 1
